UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1985



NICHOLE JONES,

                                              Plaintiff - Appellant,

          versus


GALE A. NORTON, Secretary,       United   States
Department of the Interior,

                                              Defendant -   Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-1392-1)


Submitted:   February 24, 2005               Decided:   March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Banov, ALAN BANOV & ASSOCIATES, Washington, D.C., for
Appellant. Paul J. McNulty, United States Attorney, Steven E.
Gordon, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nichole Jones appeals the district court’s order granting

summary judgment to defendant in Jones’ employment discrimination

suit.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Jones v. Norton, No. CA-03-1392-1 (E.D. Va. July 22,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -